EXHIBIT 10.1



EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (the “Agreement”), dated April 11, 2005, and
effective as of April 1, 2005 (the “Effective Date”), is made and entered into
by and between Express Scripts, Inc., a Delaware corporation (the “Company”),
and George Paz (“Executive”).
 
          WHEREAS, Executive has been employed by the Company pursuant to the
terms of that certain Executive Employment Agreement dated as of April 15, 2004,
(the “Prior Agreement”); and
 
          WHEREAS, the Company and Executive mutually desire to terminate the
Employment Period under the Prior Agreement, as defined therein, and to replace
the Prior Agreement with this Agreement to provide for the continued employment
of Executive on the terms and conditions set forth herein, all effective as of
the Effective Date;
 
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


ARTICLE I
DEFINITIONS


As used herein, the following terms shall have the following meanings:
 
1.1  “Annual Base Salary” means the base salary set forth in Section 3.1 hereof.


1.2  “Annual Bonus” means Executive’s annual bonus granted pursuant to the
Annual Bonus Plan, as described in Section 3.2 hereof.


1.3  “Annual Bonus Plan” means the annual bonus program established for senior
executives by the Board of Directors of the Company (the “Board”) or by the
Committee, as adopted or amended from time to time.


1.4  “Bonus Potential” means the maximum bonus amount Executive could receive
pursuant to Section 3.2 hereof for achieving 100% of “base” or “targeted”
performance goals established by the Board or Committee under the Annual Bonus
Plan with respect to the applicable fiscal year; provided, however, in no event
shall Executive’s Bonus Potential for the year in which the Bonus Potential is
being determined (a) be less than 100% of Executive’s Annual Base Salary as in
effect on January 1 of such year or (b) take into account, or include in any
way, any increase in Executive’s bonus amount due to the Company exceeding its
“base” or “target” goals for such year (e.g., if Executive’s “base” or “target”
Bonus Potential is stated at $50,000, but Executive is eligible to receive more
than $50,000 if certain targets are exceeded then Executive’s Bonus Potential
for purposes of this definition is $50,000).


1.5  “Cause” means:
 
           (a)  any act or acts by Executive, whether or not in connection with
his employment by the Company, constituting, or Executive’s conviction or plea
of guilty or nolo contendere (no contest) to, (i) a felony under applicable law
or (ii) a misdemeanor involving moral turpitude;
 
           (b)  any act or acts of gross dishonesty or gross misconduct in the
performance of Executive’s duties hereunder;
 
           (c)  any willful malfeasance or willful misconduct by Executive in
connection with Executive’s duties hereunder or any act or omission which is
injurious to the financial condition or business reputation of the Company or
its affiliates; or
 
           (d)  any breach by Executive of the provisions of Sections 5.1
through 5.3 of this Agreement, or of the terms and provisions of the
Nondisclosure and Noncompetition Agreement (as defined in Section 1.26 hereof).
 
        Notwithstanding the foregoing, the event(s) described in clause (c) of
this Section 1.5 shall not be deemed to constitute “Cause” if such event is (i)
solely as the result of bad judgment or negligence on the part of Executive not
rising to the level of gross negligence; or (ii) primarily because of an act or
omission believed by Executive in good faith to have been in, or not opposed to,
the interests of the Company and its affiliates.


1.6  “Change in Control” means a Change in Control as that term is defined in
the Incentive Plan (as defined in Section 1.24 hereof).


1.7  “Change in Control Date” means the Change in Control Date as that term is
defined in the Incentive Plan.


1.8  “Change in Control Period” means the ninety (90) day period commencing on
the Change in Control Date.


1.9  “Change in Control Price” means the value, expressed in dollars, as of the
date of receipt of the per share consideration received by the Company’s
stockholders whose stock is acquired in a transaction constituting a Change in
Control.


1.10  “Code” means the Internal Revenue Code of 1986, as amended.


1.11  “Committee” means the Compensation and Development Committee of the Board.


1.12  “Covered Payments” means the amounts described in Section 6.12(a) hereof.


1.13  “Deferred Bonus” means the bonus described in Section 3.6 hereof;
provided, however, for purposes of determining the total amount of the Deferred
Bonus payable upon distribution from the Deferred Compensation Plan, the amount
in Section 3.6 hereof will be adjusted to take into account any interest,
earnings or other gains accrued thereon and any losses resulting from investment
of the Deferred Bonus in the investment selections under the Deferred
Compensation Plan.


1.14  “Deferred Compensation Plan” means the Express Scripts, Inc. Executive
Deferred Compensation Plan, as amended from time to time, or any successor plan.


1.15  “Disability” has the meaning ascribed to such term in the Incentive Plan.


1.16  “Early Retirement” means the voluntary termination of employment by
Executive prior to Executive’s eligibility for Retirement but after attaining
age 55, and having a combination of full years of age plus full or partial years
during which services have been rendered by Executive to the Company for which
Compensation is payable, totaling at least 65 (e.g. Executive aged 57 with seven
years and three months service to the Company would be eligible for Retirement;
Executive aged 57 with six years and eight months service to the Company would
not be eligible for Retirement); provided, however, that eligibility for Early
Retirement may not occur during a Control Period.


1.17  “EBITDA” means earnings before interest, taxes, depreciation and
amortization.


1.18  “Effective Date” means the date specified in the recitals to this
Agreement.


1.19  “Employment Period” means the Initial Employment Period (as defined in
Section 1.25 hereof) plus any additional Renewal Periods (as defined in Section
1.32 hereof).


1.20  “EPS” means the earnings per share of the Company.


1.21  “Excise Tax” means the excise tax imposed by Section 4999 of the Code or
any similar state or local tax that may be imposed.


1.22  “General Release” means the General Release and Acknowledgment attached
hereto as Exhibit A.


1.23  “Good Reason” means the occurrence of any one or more of the following:
 
          (a)  Any material breach by the Company of any of the provisions of
this Agreement or any material failure by the Company to carry out any of its
obligations hereunder;
 
          (b)  The Company’s requiring Executive to be based at any office or
location more than 50 miles from 13900 Riverport Drive, Maryland Heights,
Missouri (the “Current Headquarters”), except for travel reasonably required in
the performance of Executive’s responsibilities to the extent substantially
consistent with Executive’s business travel obligations;
 
          (c)  Any substantial and sustained diminution in Executive’s authority
or responsibilities from those described in Section 2.3 hereof or any other
action by the Company which results in a material and adverse change in
Executive’s position, offices, titles or responsibilities; provided, however,
notwithstanding the foregoing, in the event a Change in Control shall occur
which results in the Company becoming a subsidiary of another pharmacy benefit
management company (“PBM”), or which is in the form of a merger in which the
surviving corporation or entity is a PBM (x) so long as Executive is offered the
position of chief executive officer of the parent PBM (or surviving corporation
or entity) with duties and responsibilities which are not inconsistent in any
material adverse respect with his duties and responsibilities immediately prior
to such Change in Control, and such position is based at an office or location
not more than 50 miles from the Current Headquarters, such change in position
shall not constitute Good Reason, but (y) if Executive is not offered the
position of chief executive officer of the parent PBM or surviving corporation
or entity as described in (x), a substantial and sustained diminution in
Executive’s authority or responsibility shall be deemed to have occurred; and
 
          (d)  The failure by the Company to continue to provide Executive with
substantially similar perquisites or benefits Executive enjoyed in the aggregate
under the Company's benefit programs (other than long-term incentive
compensation programs), such as any of the Company's pension, savings, vacation,
life insurance, medical, health and accident, or disability plans in which he or
she was participating at the time of any such discontinuation (or,
alternatively, if such plans are amended, modified or discontinued,
substantially similar equivalent benefits thereto in the aggregate), or the
taking of any action by the Company which would directly or indirectly cause
such benefits to be no longer substantially equivalent in the aggregate to the
benefits in effect immediately prior to taking such action; provided, that any
amendment, modification or discontinuation of any plans or benefits referred to
in this subsection (d) hereof that generally affect substantially all other
domestic salaried employees of the Company who were eligible to participate, and
participated, in the affected Company benefit program(s) shall not be deemed to
constitute Good Reason; and
 
          (e)  The failure by the Company to include Executive in any slate of
nominees for election to serve as a member of the Board of Directors, or the
failure of the shareholders of the Company to elect and continue to elect
Executive to serve on the Board of Directors.


; provided that the events described in Section 1.23 (a), (b), (c) or (d) above
shall only constitute Good Reason if the Company fails to cure such event within
30 days after receipt from Executive of written notice of the event which
constitutes Good Reason; and provided further that, “Good Reason” shall cease to
exist for an event on the 180th day following the later of its occurrence or
Executive’s knowledge thereof, unless Executive has given the Company written
notice thereof prior to such date.


Notwithstanding anything to the contrary set forth in this Section 1.23, the
Company’s appointment of a new President to succeed Executive with Executive’s
consent (which consent shall not be unreasonably withheld) shall not constitute
Good Reason.


1.24  “Incentive Plan” means the Express Scripts, Inc. 2000 Long-Term Incentive
Plan, as amended from time to time.


1.25  “Initial Employment Period” has the meaning set forth in Section 2.2
hereof.


1.26  “Nondisclosure and Noncompetition Agreement” means the Form of
Nondisclosure and Noncompetition Agreement entered into by and between Executive
and the Company dated as of January 29, 1998.


1.27  “Option” means the options to purchase the number of shares of the
Company’s common stock as set forth in Section 3.4 hereof.


1.28  “Payment Cap” means the maximum amount described in Section 6.12(b)
hereof.


1.29  “Post-Termination Payments” shall mean the Severance Benefit and any other
payments which the Company may be obligated to make to the Executive pursuant to
the terms of this Agreement, with the specific exception of any payments made
from funds in the Deferred Compensation Plan, which funds shall be handled in
the manner set forth in such plan.


1.30  “Prior Equity Grants” means those Options granted under Section 3.4 of the
Prior Agreement, and those shares of Restricted Stock granted under Section 3.5
of the Prior Agreement.


1.31  “Pro Rata Deferred Bonus” means a pro rata payment of the Deferred Bonus
equal to the product of (i) the Deferred Bonus multiplied by (ii) a fraction,
the numerator of which is the number of days which have elapsed in the Initial
Employment Period through the Termination Date and the denominator of which is
the total number of days in the Initial Employment Period. Notwithstanding the
foregoing, in the event the termination of Executive’s employment results from
Executive’s death, the Pro Rata Deferred Bonus shall be 100% of the Deferred
Bonus.


1.32  “Renewal Period” has the meaning set forth in Section 2.2 hereof.


1.33  “Retirement” means the voluntary termination of employment by Executive on
or after attaining age 59 1/2 which does not occur during a Change in Control
Period.


1.34  “Severance Benefit” means a severance payment in an amount equal to:
 
       (a)  eighteen (18) months of Executive’s Annual Base Salary as in effect
immediately prior to the Termination Date if the Termination Date occurs during
a Renewal Period, plus
 
       (b)  an amount equal to the product of (i) Executive’s Bonus Potential
for the year in which the Termination Date occurs (the “Termination Year”),
multiplied by (ii) the average percentage of the Bonus Potential earned by the
Executive for the three (3) full years immediately preceding the Termination
Year, (or such shorter period if Executive was employed by the Company for less
than three (3) full years and received, or was eligible to receive, a bonus
during such period), which product shall be prorated for the portion of the
Termination Year in which Executive was employed by the Company.


1.35  “Tax Reimbursement Payment” means the payment described in Section 6.12(c)
hereof.


1.36  “Termination Date” means the effective date of termination of Executive’s
employment as determined in accordance with Section 4.7 hereof.


ARTICLE II
TERM/POSITION


2.1  Employment; Effectiveness of Agreement.  Effective as of the Effective
Date, the Company hereby employs Executive, and Executive hereby accepts such
employment, according to the terms and conditions set forth in this Agreement.


2.2  Term.  Subject to the provisions of Sections 4.1 through 4.7 of this
Agreement, the term of Executive’s employment hereunder shall commence on the
Effective Date and continue through March 31, 2008 (the “Initial Employment
Period”). This Agreement may be extended by the Company and Executive beyond the
Initial Employment Period (any such additional period, a “Renewal Period”) upon
the mutual written agreement of the Company and Executive. The Initial
Employment Period and any Renewal Periods, if any, shall constitute the
“Employment Period” for purposes of this Agreement. If there are no Renewal
Periods, then the Employment Period shall have the same meaning as Initial
Employment Period. Except as set forth in Section 6.1 hereof, upon termination
of Executive’s employment with the Company in accordance with the terms hereof
or upon termination of the Initial Employment Period or the Employment Period
without extension thereof, this Agreement shall terminate and no longer be of
any force or effect.


2.3  Position and Duties.  Executive shall hold the positions of President and
Chief Executive Officer and shall report to, and at all times be subject to the
lawful direction of, the Board of Directors of the Company. Additionally,
Executive shall serve as a member of the executive staff and participate in the
strategic decision-making of the Company from time to time. If requested,
Executive shall also serve as a member of the Board without additional
compensation. During the Employment Period, Executive shall devote his best
efforts and his full business time and attention (except for permitted vacation
periods and reasonable periods of illness or other incapacity) to the business
affairs of the Company. Executive shall perform his duties and responsibilities
to the best of his abilities in a diligent, trustworthy, businesslike and
efficient manner. Nothing herein shall preclude Executive from, subject to the
prior written consent of the Board, (a) serving on any corporate or governmental
board of directors (b) serving on the board of, or working for, any charitable,
not-for-profit or community organization, (c) pursuing his personal, financial
and legal affairs, or (d) pursuing any other activity; provided that Executive
shall not engage in any other business, profession, occupation or other
activity, for compensation or otherwise, which would violate the provisions of
Section 5.1 or would, in each case, and in the aggregate, otherwise conflict or
interfere with the performance of Executive’s duties and responsibilities
hereunder, either directly or indirectly, without the prior written consent of
the Board.


2.4  Prior Agreement.  On the Effective Date, this Agreement shall supersede the
Prior Agreement except to the extent described in Section 3.5 hereof.


2.5  New President.  The appointment of a different person to the office of
President of the Company during the term of this Agreement shall not constitute
“Good Reason” for Executive’s termination of employment hereunder, provided such
person reports to and is subject to the direction of Executive in Executive’s
capacity as Chief Executive Officer.
 
ARTICLE III
COMPENSATION AND BENEFITS


3.1  Annual Base Salary.  During the Employment Period, the Company shall pay
Executive a base salary (the “Annual Base Salary”) at the annual rate of Six
Hundred Fifty Thousand Dollars ($650,000), which shall be payable in regular
installments in accordance with the Company’s usual payroll practices and shall
be subject to deductions for customary withholdings, including, without
limitation, federal, state and local withholding taxes, social security taxes,
Medicare taxes and state disability insurance. Executive shall be eligible for
such merit-based increases in Executive’s Annual Base Salary, if any, as may be
determined from time to time in the sole discretion of the Board; provided that
any such increase shall not serve to limit or reduce any other obligation to
Executive under this Agreement. The term “Annual Base Salary” as used in this
Agreement shall refer to the Annual Base Salary as in effect from time to time
during the Employment Period. Executive’s Annual Base Salary shall not be
reduced after any such increase without Executive’s express written consent.


3.2  Annual Incentive Compensation.  Executive shall be eligible to participate
in the Company’s Annual Bonus Plan established for senior executives by the
Board or the Committee. The size of Executive’s bonus opportunity, which shall
be no less than the Bonus Potential, and the terms of Executive’s participation
in the Annual Bonus Plan, shall be determined based on the terms and conditions
of the Annual Bonus Plan, subject to adjustment as described therein.
Executive’s Annual Bonus shall be based upon performance of Executive,
Executive’s department, and/or the Company in relation to the financial and
non-financial objectives to be established by the Board or by the Committee, at
the sole discretion of either, as applicable, pursuant to the terms of the
Annual Bonus Plan. Executive’s Annual Bonus shall be subject to deductions for
customary withholdings, including, without limitation, federal, state and local
withholding taxes, social security taxes, Medicare taxes and state disability
insurance. Subject to the achievement or failure to achieve the relevant
financial and non-financial objectives under the Annual Bonus Plan, Executive
may receive, for any given year, from 0% to 200% of his Bonus Potential (or such
higher percentage as may be achievable pursuant to the terms of the Annual Bonus
Plan), as further set forth in the Annual Bonus Plan.


3.3  Participation in Benefit and Incentive Plans.  During the Employment
Period, Executive shall be entitled to participate in the Company’s employee
benefit plans (other than bonus and incentive plans) as in effect from time to
time, on the same basis as those benefits are generally made available to
similarly situated senior executives of the Company. The payments provided in
Article III hereof are in addition to benefits which Executive is entitled to
receive pursuant to the terms of any pension plan or group hospitalization,
health, dental care, disability insurance, death benefit, travel and/or accident
insurance, or executive compensation plan or arrangement, including, without
limitation, the Incentive Plan and the Deferred Compensation Plan.
 
    3.4  Stock Options.  On the Effective Date, Executive will receive a
non-qualified option to purchase Forty Thousand (40,000) shares of the Company’s
common stock (the “Option”), subject to approval by the Committee and to the
terms and conditions of this Agreement, the applicable option agreement or
notice and the Incentive Plan. The Option shall vest ratably as follows: 1/3 on
March 31, 2006, 1/3 on March 31, 2007 and 1/3 on March 31, 2008, provided
Executive is still employed by the Company on such dates and subject to such
other vesting terms as may be provided in the Incentive Plan and the applicable
option agreement or notice. The Option shall expire seven (7) years from the
date of grant, subject to earlier expiration following Executive’s termination
of employment as may be provided in the Incentive Plan and the applicable option
agreement or notice.


3.5  Prior Equity Grants.  Notwithstanding anything to the contrary set forth
herein, neither the effectiveness of this Agreement nor the termination of the
Prior Agreement shall have any effect on the Prior Equity Grants. All terms and
provisions of the Prior Agreement, which impact the Prior Equity Grants with
respect to vesting, termination or otherwise (including the terms of Article IV
of the Prior Agreement), shall remain in effect to the extent of their impact on
the Prior Equity Grants only, and such provisions are incorporated herein by
reference. Specifically, with respect to the Restricted Stock portion of the
Prior Equity Grants, the reference in Section 3.5 (b)(i) of the Prior Agreement
to the “end of the Initial Employment Period” shall continue to refer to the end
of the “Initial Employment Period” under the Prior Agreement (ending December
31, 2006).


3.6  Deferred Bonus.
 
        (a)  In addition to any other bonus or deferred compensation benefit
described in Article III hereof, or to which Executive is otherwise entitled
pursuant to another plan or arrangement with the Company, the Company agrees to
credit two hundred thousand dollars ($200,000) (the “Deferred Bonus”) to
Executive’s Retirement Account as deferred compensation under the Deferred
Compensation Plan, subject to the terms and conditions hereof. The Deferred
Bonus shall be credited as soon as practicable following the Effective Date.
 
        (b)  Notwithstanding anything to the contrary in the Deferred
Compensation Plan, in the event Executive’s employment with the Company is
terminated prior to expiration of the Initial Employment Period, Executive shall
forfeit all of the Deferred Bonus, without payment of consideration by the
Company, except as otherwise provided in Sections 3.6 (d) or (e) hereof. In the
event a distribution is otherwise made from Executive’s Retirement Account
pursuant to the rules set forth in the Deferred Compensation Plan prior to
expiration of the Initial Employment Period, no portion of the Retirement
Account traceable to the Deferred Bonus shall be eligible for distribution from
the Retirement Account at such time, except as otherwise provided in Section
3.6(e).
 
      (c)  Subject to Section 3.6(f) hereof, provided Executive remains in the
employ of the Company until expiration of the Initial Employment Period,
Executive shall be entitled to receive a distribution of the Deferred Bonus
after expiration of the Employment Period at the time and in the manner provided
under the Deferred Compensation Plan.
 
         (d)  If, prior to March 31, 2008, either Executive terminates
employment on account of Retirement, death, Disability or for Good Reason, or
Executive is terminated by the Company on account of Disability or other than
for Cause, Executive shall be entitled to receive a Pro Rata Deferred Bonus;
provided, however, Executive shall be entitled to receive the Pro Rata Deferred
Bonus only if he or she is not otherwise entitled to receive the entire Deferred
Bonus pursuant to Section 3.6(e) hereof as of the Termination Date.
Notwithstanding the foregoing, Executive agrees that payment of any Pro Rata
Deferred Bonus is contingent upon the terms of Section 4.2(c) hereof. Payment of
the Pro Rata Deferred Bonus is subject to deductions for customary withholdings,
including, without limitation, federal, state and local withholding taxes,
social security taxes and Medicare taxes.
 
         (e)  Subject to Section 3.6(f) hereof, Executive shall obtain a vested
right to receive the Deferred Bonus upon a Change in Control as follows:
 
            (i)  If the Change in Control occurs prior to expiration of the
Initial Employment Period and Executive remains in the employ of the Company
through the end of the Change in Control Period, Executive shall obtain a vested
right to receive one-half of the Deferred Bonus, with the remaining one-half
otherwise eligible for vesting pursuant to the terms set forth in Sections
3.6(b), 3.6(c) and 3.6(e) hereof.
 
        (ii)  If the Change in Control occurs prior to expiration of the Initial
Employment Period and Executive is terminated by the Company other than for
Cause or Disability, or Executive terminates for Good Reason, either during the
ninety (90) day period immediately preceding the Change in Control Date
(provided such Change in Control was public knowledge as of the Termination
Date) or at any time after the occurrence of such Change in Control but prior to
the expiration of the Initial Employment Period, Executive shall obtain a vested
right to receive the entire Deferred Bonus.
 
             (iii)  If the Initial Employment Period expires during the Change
in Control Period (i.e., March 31, 2008 falls within the Change in Control
Period), Executive shall obtain a vested right to receive the entire Deferred
Bonus on such expiration date regardless of whether Executive remains in the
employ of the Company after such date pursuant to the terms of this Agreement or
otherwise.


Any portion of the Deferred Bonus to which Executive becomes entitled to receive
pursuant to this Section 3.6(e) shall be payable at the time and in the manner
provided under the Deferred Compensation Plan.
 
          (f)  As a condition to entitlement to the Deferred Bonus pursuant to
Section 3.6(c) or 3.6(e) hereof, Executive shall be required to honor, in
accordance with their terms, the provisions of Sections 5.1, 5.2 and 5.3 hereof
(and the terms and provisions of the General Release and the Nondisclosure and
Noncompetition Agreement). In the event Executive fails to honor any such
provision, payments of the Deferred Bonus, and any accrued interest, earnings or
other gains thereon, to which Executive may otherwise have been entitled
pursuant to Section 3.6(c) or 3.6(e) hereof shall immediately cease and
Executive shall immediately forfeit all right, title and interest in and to any
remaining Deferred Bonus and Executive shall promptly pay to the Company any and
all Deferred Bonus amounts which have already been paid, allocated or provided
by the Company to Executive.


3.7  Business Expenses.  During the Employment Period, Executive shall be
reimbursed for all reasonable expenses incurred by him in performing his duties
hereunder provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by the Company.


3.8  Perquisites.  During the Employment Period, Executive shall be entitled to
receive such perquisites and fringe benefits which similarly situated executives
of the Company are entitled to receive and such other perquisites which are
suitable to the character of Executive’s position with the Company and adequate
for the performance of Executive’s duties hereunder.
 
ARTICLE IV
TERMINATION OF EMPLOYMENT


4.1  Termination by the Company for Cause; Termination by Executive Other Than
for Good Reason or Retirement.  If the Employment Period and Executive’s
employment under this Agreement is terminated by the Company for Cause or by
Executive other than for Good Reason or Retirement, prior to the scheduled
expiration of the Employment Period, Executive shall be entitled to receive:
 
         (a)  The Annual Base Salary through the Termination Date;
 
         (b)  Any Annual Bonus earned for a previously completed fiscal year,
but unpaid as of the Termination Date;
 
         (c)  Reimbursement for any unreimbursed business expenses properly
incurred by Executive in accordance with Company policy prior to the Termination
Date; and
 
         (d)  Such employee benefits, if any, as to which Executive may be
entitled under the employee benefit plans of the Company, including rights with
respect to the Option subject to the terms and conditions of Section 3.4 hereof
and of the Incentive Plan and the applicable option agreement or notice, if
relevant (the amounts described in clauses (a) through (d) hereof being referred
to as the “Accrued Rights”).


Following such termination of Executive’s employment hereunder pursuant to this
Section 4.1, Executive shall have no further rights to any compensation or any
other benefits under this Agreement.


4.2  Termination by the Company Other Than for Cause or Disability; Termination
by Executive for Good Reason.
 
         (a)  If the Employment Period and Executive’s employment of under this
Agreement is terminated by the Company prior to the scheduled expiration of the
Employment Period other than for Cause or Disability, or Executive terminates
his employment prior to the end of the Employment Period for Good Reason,
Executive shall be entitled to receive:
 
            (i)  The Accrued Rights;
 
            (ii)  A Severance Benefit pursuant to the terms and conditions set
forth below, and the Company will reimburse the Executive for Executive’s cost
of continuing medical insurance under COBRA, or, following the expiration of the
COBRA period, equivalent medical insurance coverage, for Executive, Executive’s
spouse and any eligible dependents of Executive (the “Welfare Benefit”) until
the earlier of (A) thirty-six (36) months after the Termination Date, or (B)
such time as Executive becomes eligible for group insurance from another
employer; and
 
            (iii)  If the termination of employment occurs during the Initial
Employment Period, any Pro Rata Deferred Bonus which Executive is eligible to
receive pursuant to Section 3.6 hereof.
 
        (b)  The Company shall pay the Severance Benefit, without interest
thereon, in eighteen (18) substantially equal monthly installments, which
installments shall be payable on the first day of each month, with the first
installment payable in the first full month commencing fifteen (15) days after
the Termination Date. Payment of the Severance Benefit is subject to deductions
for customary withholdings, including, without limitation, federal, state and
local withholding taxes, social security taxes, Medicare taxes and state
disability insurance. Executive shall not be under any duty to mitigate damages
in order to be eligible to receive the Severance Benefit.
 
        (c)  Notwithstanding the foregoing and the terms of Section 3.6(d),
Executive agrees that payment of the Severance Benefit and the Pro Rata Deferred
Bonus is contingent upon the following:
 
            (i)  In the event of breach by Executive of Sections 5.1 through 5.3
hereof (or any breach of any agreements in the General Release or in the
Nondisclosure and Noncompetition Agreement), Executive shall reimburse the
Company for all amounts previously paid, allocated, accrued or provided by the
Company to Executive pursuant to Section 3.6(d) or 4.2 hereof and the Company
shall be entitled to discontinue the future payment, allocation, accrual or
provision of the Severance Benefit, the Welfare Benefit and the Deferred Bonus.
 
            (ii)  No later than thirty (30) days after the Termination Date,
Executive must execute and deliver a General Release in the form attached hereto
as Exhibit A.


Following such termination of Executive’s employment hereunder pursuant to this
Section 4.2, Executive shall have no further rights to any compensation or any
other benefits under this Agreement.


4.3  Termination upon Death.  If the Employment Period and Executive’s
employment under this Agreement are terminated due to Executive’s death prior to
the scheduled expiration of the Employment Period, Executive’s estate, or any
trust or similar vehicle designated by Executive or Executive’s estate, will
receive the:
 
         (a)  The Accrued Rights; and
 
         (b)  If the termination of employment occurs during the Initial
Employment Period, any Pro Rata Deferred Bonus which Executive is entitled to
receive pursuant to Section 3.6.
 
Following such termination of Executive’s employment hereunder pursuant to this
Section 4.3, Executive shall have no further rights to any compensation or any
other benefits under this Agreement.


In addition to the foregoing, if the Employment Period and Executive’s
employment under this Agreement are terminated due to Executive’s death prior to
the scheduled expiration of the Employment Period, the Company will reimburse
the Executive’s estate for the cost of the Welfare Benefit for Executive’s
surviving spouse and/or eligible dependents for thirty-six (36) months.


4.4  Termination for Disability.  If the Employment Period and Executive’s
employment under this Agreement is terminated by the Company or by Executive due
to Executive’s Disability prior to the scheduled expiration of the Employment
Period, then Executive will receive:
 
          (a)  The Accrued Rights;
 
      (b)  If the termination of employment occurs during the Initial Employment
Period, any Pro Rata Deferred Bonus which Executive is entitled to receive
pursuant to Section 3.6.
 
Following such termination of Executive’s employment hereunder pursuant to this
Section 4.4, Executive shall have no further rights to any compensation or any
other benefits under this Agreement.


In addition to the foregoing, if the Employment Period and Executive’s
employment under this Agreement is terminated by the Company or by Executive due
to Executive’s Disability prior to the scheduled expiration of the Employment
Period, the Company will reimburse the Executive for the cost of the Welfare
Benefit for thirty-six (36) months.


4.5  Termination by Executive on Account of Retirement.  If the Employment
Period and Executive’s employment under this Agreement is terminated by
Executive prior to the scheduled expiration of the Employment Period on account
of Retirement, Executive shall be entitled to receive:
 
          (a)  The Accrued Rights; and
 
      (b)  If the termination of employment occurs during the Initial Employment
Period, any Pro Rata Deferred Bonus which Executive is entitled to receive
pursuant to Section 3.6.


Following such termination of Executive’s employment hereunder pursuant to this
Section 4.5, Executive shall have no further rights to any compensation or any
other benefits under this Agreement.


In addition to the foregoing, if the Employment Period and Executive’s
employment under this Agreement is terminated by Executive no earlier than six
(6) months prior to the end of the Initial Employment Period, and prior to the
scheduled expiration of the Employment Period, on account of Retirement or Early
Retirement, the Company will reimburse the Executive for the cost of the Welfare
Benefit for thirty-six (36) months.


4.6  Expiration of the Employment Period.
 
          (a)  In the event either party elects not to extend the Employment
Period pursuant to Section 2.2, unless Executive’s employment is earlier
terminated pursuant to Sections 4.1 through 4.5 of this Article IV, Executive’s
termination of employment hereunder (whether or not Executive continues as an
employee of the Company thereafter) shall be deemed to close on the close of
business on the day immediately preceding the next scheduled Anniversary Date
and Executive shall be entitled to receive the Accrued Rights.
 
      (b)  Unless the parties otherwise agree in writing executed subsequent to
the Effective Date, continuation of Executive’s employment with the Company
beyond the expiration of the Employment Period shall be deemed an employment
at-will and, subject only to Section 6.1, shall not be deemed to extend any of
the provisions of this Agreement and Executive’s employment may thereafter be
terminated at will by either Executive or the Company.


Following such termination of Executive’s employment hereunder pursuant to this
Section 4.6, Executive shall have no further rights to any compensation or any
other benefits under this Agreement.


4.7  Notice of Termination.  For purposes of this Agreement, any purported
termination of Executive’s employment by the Company or by Executive, shall be
communicated by written “Notice of Termination” to the other party hereto in
accordance with Section 6.2 hereof. Any Notice of Termination shall set forth
(a) the effective date of termination (for purposes of determining Executive’s
entitlement to benefits hereunder), which shall not be less than fifteen (15)
days after the date the Notice of Termination is delivered (the “Termination
Date”); (b) the specific provision in this Agreement relied upon; and (c) in
reasonable detail, the facts and circumstances claimed to provide a basis for
such termination. If the Company terminates Executive’s employment pursuant to
Section 4.2 or 4.4 hereof, the Termination Date shall be the date upon which the
Company notifies Executive of such termination. If Executive terminates
employment pursuant to Section 4.1, 4.3, 4.4, 4.5 or 4.6 hereof, the Termination
Date shall be Executive’s last full day of work prior to such termination.
Notwithstanding the foregoing, if within fifteen (15) days after any Notice of
Termination is given, the party receiving such Notice of Termination notifies
the other party that a good faith dispute exists concerning the termination, the
“Termination Date” for purposes of determining the Executive’s entitlement to
benefits under this Agreement shall be the date on which the dispute is finally
determined by an independent arbitrator selected by the American Arbitration
Association.


4.8  Board/Committee Resignation.  Upon termination of Executive’s employment
for any reason, Executive agrees to resign, as of the Termination Date and to
the extent applicable, from the Board (and any committees thereof) and the Board
of Directors (and any committees thereof) of any of the Company’s affiliates.


4.9  Post-Termination Payments.  Notwithstanding anything to the contrary set
forth herein, to the extent any Post-Termination Payments hereunder would
otherwise constitute “deferred compensation” under, and be subject to the
restrictions of, Section 409A of the Code, or the regulations promulgated
thereunder, the parties shall negotiate in good faith to amend this Agreement to
the extent necessary to create payment terms with respect to the
Post-Termination Payments which are as close as possible to those originally set
forth in this Agreement while not violating the terms of Section 409A of the
Code.


ARTICLE V
RESTRICTIVE COVENANTS


For the purposes of this Article V, all references to the Company shall include
the Company and its affiliates.


5.1  Non-Solicitation and Non-Competition.
 
          (a)  Executive acknowledges and recognizes the highly competitive
nature of the busi-nesses of the Company and its affiliates and accordingly
agrees as follows:


            (i)  During the period of Executive’s employment with the Company
and, for a period of two (2) years after termination of Executive’s employment
(the “Nonsolicit Period”), Executive will not, whether on Executive’s own behalf
or on behalf of or in conjunction with any person, firm, part-nership, joint
venture, association, corporation or other business organization, entity or
enterprise whatsoever (“Person”), directly or indirectly solicit or assist in
soliciting in competition with the Company, the business of any client or
prospective client:
 
(1)  with whom Executive had personal contact or dealings on behalf of the
Company during the one (1) year period preceding Executive’s termination of
employment;
 
(2)  with whom employees reporting to Executive have had personal contact or
dealings on behalf of the Company during the one (1) year immediately preceding
the Executive’s termination of employment; or
 
(3)  for whom Executive had direct or indirect responsibility during the one (1)
year immediately preceding Executive’s termination of employment.
 
            (ii)  During the Nonsolicit Period, Executive will not, whether on
Executive’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:
 
(1)  solicit or encourage any employee of the Company or its affiliates to leave
the employment of the Company or its affiliates; or
 
(2)  hire any such employee who was employed by the Company or its affiliates as
of the date of Executive’s termination of employment with the Company or who
left the employment of the Company or its affiliates coincident with, or within
one year prior to or after, the termination of Executive’s employment with the
Company.
 
            (iii)  During the Nonsolicit Period, Executive will not, directly or
indirectly, solicit or encourage to cease to work with the Company or its
affiliates any consultant then under contract with the Company or its
affiliates.
 
            (iv)  During the period of Executive’s employment with the Company
and, for a period of one (1) year after termination of Executive’s employment,
if Executive remains in the employ of the Company at least until the expiration
of the Employment Period, or for a period of eighteen (18) months after
termination of Executive’s employment, if Executive’s employment is terminated
(either by Executive or by the Company for any reason whatsoever) prior to the
expiration of the Employment Period (the “Noncompete Period”), Executive will
not directly or indirectly:
 
(1)  engage in any business that is, or will be, engaged wholly or primarily in
the business of manufacturing, purchasing, selling or supplying in the United
States any product or service manufactured, purchased, sold, supplied or
provided by the Company or its affiliates, and which is or will be directly in
competition with the business of the Company or its affiliates (including,
without limitation, businesses which the Company or its affiliates have specific
plans to conduct in the future and as to which Executive is aware of such
planning) in the United States (a “Competitive Business”);
 
(2)  enter the employ of, or render any services to, any Person (or any division
or controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business;
 
(3)  acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or
 
(4)  interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its affiliates and customers, clients, suppliers, partners,
members or investors of the Company or its affiliates.
 
           (v)  Notwithstanding anything to the contrary herein, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in the business of the Company or its affiliates which are publicly
traded on a national or regional stock exchange or on the over-the-counter
market if Executive (i) is not a controlling person of, or a member of a group
which controls, such Person and (ii) does not, directly or indirectly, own 5% or
more of any class of securities of such Person.
 
5.2  Confidentiality.
 
          (a)  Executive acknowledges that the identity of the clients and
customers of the Company, the prices, terms and conditions at, or upon which,
the Company sells its products or provides its services and other non-public,
proprietary or confidential information relating to the business, financial and
other affairs of the Company (including, without limitation, any idea, product,
trade secret, know-how, research and development, software, databases,
inventions, processes, formulae, technology, designs and other intellectual
property; creative or conceptual business or marketing plan, strategy or other
material developed for the Company by Executive; or information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals -- concerning the past, current or future business,
activities and operations of the Company or its affiliates and/or any third
party that has disclosed or provided any of same to the Company on a
confidential basis) (hereinafter collectively referred to as “Confidential
Information”) are valuable, special unique assets of the Company and that such
Confidential Information, if disclosed to others, may result in loss of business
or other irreparable and consequential damage to the Company.
 
        (b)  Executive shall hold in fiduciary capacity, for the benefit of the
Company, all Confidential Information and shall not, at any time during the
Employment Period or thereafter (i) retain or use for the benefit, purposes or
account of Executive of any other Person, or (ii) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any Confidential Information, without the prior written
authorization of the Company.
 
        (c)  Notwithstanding the foregoing, the term Confidential Information
shall not include information (i) generally known to the public or the trade
other than as a result of Executive’s breach of this covenant or any breach of
other confidentiality obligations by third parties, (ii) made legitimately
available to Executive by a third party without breach of any confidentiality
obligation, (iii) the release of which is deemed by the Board to be in the best
interest of the Company, or (iv) the disclosure of which is required by
applicable law; provided that Executive shall give prompt written notice to the
Company of such legal requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment.
 
        (d)  Notwithstanding anything herein to the contrary, any party to this
Agreement (and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.
 
        (e)  Upon termination of Executive’s employment with the Company for any
reason, Executive shall (i) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company or its
affiliates, (ii) immediately destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the business of the Company or its affiliates, except that Executive may retain
only those portions of any personal notes, notebooks and diaries that do not
contain any Confidential Information, and (iii) notify and fully cooperate with
the Company regarding the delivery or destruction of any other Confidential
Information of which Executive is or becomes aware.


5.3  Non-Disparagement.  Executive agrees that Executive will not disparage the
Company or its affiliates, or its or their current or former officers,
directors, and employees in any way; further, Executive will not make or solicit
any comments, statements, or the like to the media or to others that would be
considered derogatory or detrimental to the good name or business reputation of
any of the aforementioned entities or individuals; provided, that this Section
does not prohibit statements which Executive is required to make under oath or
which are otherwise required by law, provided that such statements are truthful
and made in a professional manner.


Similarly, the Company agrees that neither it, nor any of its authorized
representatives, will disparage Executive in any way, and that neither the
Company nor any of its authorized representatives will make or solicit any
comments, statements, or the like to the media or to others that would be
considered derogatory or detrimental to the good name or business reputation of
Executive; provided, that this Section does not prohibit statements which (i)
the Company or any of its officers, directors, employees, affiliates or advisors
are required to make under oath or are otherwise required by law, (ii) are
required to comply with the rules of NASDAQ or any other similar exchange on
which any of the Company’s securities are listed, or (iii) are, in the opinion
of counsel for the Company, necessary to comply with the Company’s disclosure
obligations to its stockholders, provided that in any case such statements are
truthful and made in a professional manner; and, provided further, that this
Section shall not apply in the event Executive has been terminated for Cause or
circumstances existed such that the Company could have terminated Executive for
Cause.


5.4  Acknowledgment of Reasonable Covenants.  It is expressly understood and
agreed that Executive and the Company consider the restrictions and covenants
contained herein to be reasonable and enforceable, because, among other things,
(a) Executive will be receiving compensation under this Agreement or otherwise,
(b) there are many other areas in which, and companies for which, Executive
could work in view of Executive’s background, (c) the restrictions and covenants
set forth herein do not impose any undue hardship on Executive, (d) the Company
would not have entered into this Agreement but for the restrictions and
covenants of Executive contained herein, and (e) the restrictions and covenants
contained herein have been made in order to induce the Company to enter into
this Agreement.
 
5.5  Modification of the Restrictive Covenants.  If, at the time of enforcement
of the restrictive covenants set forth herein, a final judicial determination is
made by a court or arbiter of competent jurisdiction that the time or territory
or any other restriction contained in this Agreement is an unenforceable
restriction against Executive, the provisions of this Agreement shall not be
rendered void but shall be deemed amended to apply as to such maximum time and
terri-tory and to such maximum extent as such court may judicially determine or
indicate to be enforceable. Alternatively, if any court of competent
jurisdiction finds that any restric-tion contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.


ARTICLE VI
MISCELLANEOUS


6.1  Survival.  Sections 4.1 through 4.8 inclusive (as applicable to the
relevant circumstance of termination only), 5.1 through 5.5 inclusive and 6.1
through 6.14 inclusive shall survive and continue in full force in accordance
with their terms notwithstanding any termination of Executive’s employment
hereunder or termination of the Initial Employment Period or the Employment
Period.


6.2  Notices.  All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile to
the recipient. Such notices, demands and other communications shall be sent to
the address indicated below:
 
          To the Company:
 
       Express Scripts, Inc.
       13900 Riverport Drive
       Maryland Heights, MO 63403
       Attention: General Counsel
 
          To Executive:
 
          George Paz
            xxxxxxxxxxxxxxxxx
            xxxxxxxxxxxxxxxxx


or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.


6.3  Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


6.4  Complete Agreement.  This Agreement constitutes the complete agreement and
understanding between the parties and supersedes and preempts any prior
understandings, agreements or representations by and between the parties
regarding the subject matter hereof, written or oral; provided, however, that
(i) this Agreement shall not supersede or modify the terms of the Nondisclosure
and Noncompetition Agreement, (ii) this Agreement shall not modify or terminate
the provisions of the Prior Agreement to the extent such provisions are
applicable to the Prior Equity Grants, as more specifically set forth in Section
3.5 of this Agreement, and (iii) the Option shall be subject to the terms of the
applicable option notice or agreement. The applicable provisions of this
Agreement amend the terms and provisions of the Express Scripts, Inc. 2000
Long-Term Incentive Plan to the extent addressed by this Agreement, as the same
may have been amended prior to the date hereof, with respect to awards covered
by this Agreement and made to Executive hereunder.


6.5  Counterparts.  This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.


6.6  Successors and Assigns.  Except as otherwise provided herein, all covenants
and agreements contained in this Agreement shall bind and inure to the benefit
of and be enforceable by the Company and its respective successors and assigns.
Except as otherwise specifically provided herein, this Agreement, including the
obligations and benefits hereunder, may not be assigned to any party by
Executive.


6.7  No Strict Construction.  The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied to this Agreement.


6.8  Descriptive Headings.  The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.


6.9  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri, without regard to conflicts
of laws principles thereof; provided, however, that issues related to the
Incentive Plan or any grants thereunder shall be resolved in accordance with the
laws of the State of Delaware.
 
6.10  Specific Performance.  The Company shall be entitled to enforce its rights
under this Agreement specifically, to recover damages and costs (including
reasonable attorneys’ fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The Executive
agrees and acknowledges that money damages are an inadequate remedy for any
breach of the provisions of this Agreement, including, without limitation,
Sections 5.1 through 5.3 hereof, and that the Company shall be entitled to apply
to any court of law or equity of competent jurisdiction (without posting any
bond or deposit) for specific performance and/or other injunctive relief in
order to enforce or prevent any violations of the provisions of this Agreement.
Further, Executive acknowledges that the forfeiture provision set forth in the
termination provisions hereof shall not be construed to limit or otherwise
affect the Company’s right to seek legal or equitable remedies it may otherwise
have, or the amount damages for which it may seek recovery, resulting from
breach of this Agreement.


6.11  Amendment and Waiver.  The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and Executive.


6.12  Tax Indemnification.
 
          (a)  Notwithstanding anything to the contrary herein (or any other
agreement entered into by and between Executive and the Company or any incentive
arrangement or plan offered by the Company), in the event that any amount or
benefit paid or distributed to Executive pursuant to this Agreement, taken
together with any amounts or benefits otherwise paid or distributed to Executive
by the Company or any of its subsidiaries (collectively, the “Covered
Payments”), would constitute an “excess parachute payment” as defined in Section
280G of the Code, and would thereby subject Executive to an Excise Tax, the
provisions of this Section 6.12 shall apply.
 
          (b)  If the aggregate present value (as determined for purposes of
Section 280G of the Code) of the Covered Payments exceeds the amount which can
be paid to Executive without Executive incurring an Excise Tax, but is less than
125% of such amount, then the amounts payable to Executive under this Agreement
(or any other agreement by and between Executive and the Company or pursuant to
any incentive arrangement or plan offered by the Company) may, in the discretion
of the Company, be reduced (but not below zero) to the maximum amount which may
be paid hereunder without Executive becoming subject to the Excise Tax (such
reduced payments to be referred to as the “Payment Cap”). In the event Executive
receives reduced payments and benefits as a result of application of this
Section 6.12, Executive shall have the right to designate which of the payments
and benefits otherwise set forth herein (or any other agreement between
Executive and the Company or any incentive arrangement or plan offered by the
Company) will be received in connection with the application of the Payment Cap.
 
       (c)  If the aggregate present value of all Covered Payments is equal to
or exceeds 125% of the amount which can be paid to Executive without Executive
incurring an Excise Tax, Executive shall be entitled to receive an additional
amount (the “Tax Reimbursement Payment”) such that the net amount retained by
Executive with respect to such Covered Payments, after deduction of any Excise
Tax on the Covered Payments and any federal, state and local income tax and
Excise Tax on the Tax Reimbursement Payment provided for by this Section 6.12,
but before deduction for any federal, state or local income or employment tax
withholding on such Covered Payments, shall be equal to the amount of the
Covered Payments. Such additional amount may be paid by the Company directly to
the applicable taxing authority.
 
          (d)  Immediately upon a Change in Control, the Company shall notify
Executive of any modification or reduction as a result of the application of
this Section 6.12. In the event Executive and the Company disagree as to the
application of this Section 6.12, the Company shall select a law firm or
accounting firm from among those regularly consulted (during the twelve-month
period immediately prior to the Change in Control that resulted in the
characterization of the Covered Payments as parachute payments) by the Company,
and such law firm or accounting firm shall determine, at the Company’s expense,
the amount to which Executive shall be entitled hereunder (and pursuant to any
other agreements, incentive arrangements or plans), taking into consideration
the application of this Section 6.12, and such determination shall be final and
binding upon Executive and the Company.


6.13  Executive Representation.  Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.


6.14  Cooperation.  Each party shall provide reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder.






* * * * *

 


 


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the date first above written.


THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.






EXPRESS SCRIPTS, INC.
 
By:   /s/ Gary Benanav                                                   
Name:     Gary Benanav

 
Title:
Chairman of the Compensation Committee
of the Board of Directors





EXECUTIVE
 
                                  /s/ George
Paz                                                               
Name: George Paz








 


--------------------------------------------------------------------------------






EXHIBIT A


GENERAL RELEASE AND ACKNOWLEDGMENT


THIS GENERAL RELEASE AND ACKNOWLEDGMENT (the “General Release”) is made this ___
day of ________, ___________, by _______________ (the “Executive”) in favor of
Express Scripts, Inc. (the “Company”) pursuant to Section 4.2(c)(ii) of the
Executive’s Employment Agreement dated ___________, 2004 (the “Agreement”).
Unless otherwise defined herein, capitalized terms appearing herein shall have
the meanings given to them in the Agreement.


1.  General Release of Claims. The Executive, for and on behalf of the Executive
and the Executive’s heirs, beneficiaries, executors, administrators, successors,
assigns, and anyone claiming through or under any of the foregoing, hereby
agrees to, and does, release and forever discharge the Company, and its agents,
officers, employees, successors and assigns, from any and all matters, claims,
demands, damages, causes of action, debts, liabilities, controversies, judgments
and suits of every kind and nature whatsoever, foreseen or unforeseen, known or
unknown, arising out of or relating to any matter whatsoever, including, without
limitation, the Executive’s termination from employment with the Company,
matters arising from the offer and acceptance of the Agreement, matters relating
to employment references or lack thereof from the Company, and those claims
described in paragraph 3 hereof.


2.  Agreement Not to File Suit. Except as otherwise expressly permitted in
paragraph 3 hereof, the Executive, for and on behalf of the Executive and the
Executive’s beneficiaries, executors, administrators, successors, assigns, and
anyone claiming through or under any of the foregoing, agrees that he or she
will not file or otherwise submit any charge, claim, complaint, or action to any
agency, court, organization, or judicial forum (nor will the Executive permit
any person, group of persons, or organization to take such action on the
Executive’s behalf) against the Company arising out of any actions or
non-actions on the part of the Company prior to or as of the date hereof arising
out of or relating to any matter whatsoever. The Executive further agrees that
in the event that any person or entity should bring such a charge, claim,
complaint, or action on the Executive’s behalf, the Executive hereby waives and
forfeits any right to recovery under said claim and will exercise every good
faith effort (but will not be obliged to incur any expense) to have such claim
dismissed.


3.  Claims Covered. The charges, claims, complaints, matters, demands, damages,
and causes of action referenced in paragraphs 1 and 2 above include, but are not
limited to:
 
        (a)  any breach of an actual or implied contract of employment between
the Executive and the Company;
 
        (b)  any claim of unjust, wrongful, or tortious discharge (including any
claim of fraud, negligence, retaliation for whistleblowing, or intentional
infliction of emotional distress);
 
        (c)  any claim of defamation or other common-law action;
 
        (d)  any claims of violations arising under the Civil Rights Act of
1964, as amended, 42 U.S.C.ss.2000e et seq., the Age Discrimination in
Employment Act, 29 U.S.C.ss.621 et seq. (only with respect to claims regarding
acts of discrimination arising prior to the execution of this General Release),
the Americans with Disabilities Act of 1990, 42 U.S.C.ss.12101 et seq., the Fair
Labor Standards Act of 1938, as amended, 29 U.S.C.ss.201 et seq., the
Rehabilitation Act of 1973, as amended, 29 U.S.C.ss.701 et seq., the Missouri
Human Rights Act,ss.213.000 R.S.Mo. et seq., or any other relevant federal,
state, or local statutes or ordinances; provided, however, that for purposes of
the Age Discrimination in Employment Act only, this General Release does not
affect the rights and responsibilities of the Equal Employment Opportunity
Commission (the “EEOC”) to enforce the Age Discrimination in Employment Act, nor
does this General Release prohibit the Executive from filing a charge or
complaint under the Age Discrimination in Employment Act with the EEOC or
participating in any investigation or proceeding conducted by the EEOC;
 
        (e)  any claims for salary, bonus pay, vacation pay, severance pay or
welfare benefits, other than those payments and benefits specifically provided
in the Agreement; and
 
        (f)  any other matter whatsoever, whether related or unrelated to
employment matters.


4.  Claims Excluded. Notwithstanding anything else herein to the contrary, this
General Release shall not:
 
        (a)  apply to the obligations of the Company described in Sections 3.4,
3.6 and Article IV of the Agreement; or
 
        (b)  affect, alter or extinguish any vested rights that the Executive
may have with respect to any benefits, rights or entitlements under the terms of
any employee benefit programs of the Company to which the Executive is or will
be entitled by virtue of his employment with the Company or any of its
subsidiaries, and nothing in this General Release will prohibit or be deemed to
restrict the Executive from enforcing his rights to any such benefits, rights or
entitlements; or
 
        (c)  limit the Executive’s right to indemnification to the extent
provided in the Company’s Certificate of Incorporation and/or bylaws.


5.  Acknowledgments. By signing this General Release, the Executive hereby
represents, certifies and acknowledges that the Executive:
 
        (a)  has received a copy of the Agreement and this General Release for
review and study before executing the Agreement;
 
        (b)  has read the Agreement and this General Release carefully before
signing this General Release;
 
        (c)  has had sufficient opportunity before signing this General Release
to ask any questions the Executive has about the Agreement or this General
Release and has received satisfactory answers to all such questions;
 
        (d)  understands the Executive’s rights and obligations under the
Agreement and this General Release;
 
        (e)  understands that the Agreement and this General Release are legal
documents, and that by signing this General Release the Executive is giving up
certain legal rights including but not limited to rights under the Age
Discrimination in Employment Act, 29 U.S.C. ss. 621 et seq. and the other
matters covered in paragraph 3 hereof;
 
        (f)  understands and agrees that the execution of this General Release
is a condition precedent, and material inducement to the Company’s provision of
payments made to Executive pursuant to Section 3.5 or 4.2 of the Agreement and
such payments, subject to the conditions stated therein, constitute sufficient
additional consideration in exchange for the Executive’s promises and
obligations contained herein;
 
        (g)  knowingly and voluntarily agreed to accept the payments described
in Section 3.5 or 4.2 of the Agreement, subject to the conditions stated
therein, as a full and final compromise, adjustment and settlement of all
potential claims herein described;
 
        (h)  has been given at least twenty-one (21) days to consider this
General Release and that he or she has been advised to consult with an attorney
about its terms, and if the Executive has executed this General Release prior to
the expiration of the twenty-one (21) day period, that he or she was afforded
the opportunity to consider this General Release for twenty-one (21) days before
executing it and that the Executive’s execution of this General Release prior to
the expiration of such twenty-one (21) day period was his free and voluntary
act; and
 
        (i)  understands that he or she may revoke this General Release within
seven (7) days after he or she signs it and that if the Executive does not
revoke this General Release within that time, this General Release becomes
effective and enforceable by both parties immediately after the expiration of
such seven-day period. The Executive also understands that any revocation must
be in writing and must be received by the Company no later than the close of
business on the seventh day after his execution of this General Release. The
Executive acknowledges that the Company has given the Executive enough time to
consult with his family and other advisers and to consider whether he or she
should agree to the terms of this General Release.


6.  Governing Law. The validity, interpretation, construction and performance of
this General Release shall be governed by the laws of the State of Missouri,
without regard to principles of conflicts of laws.


7.  Severability. If any provision of this General Release or the application
thereof to any person or circumstance shall to any extent be held to be invalid
or unenforceable, the remainder of this General Release shall not be affected
thereby, and each provision of this General Release shall be valid and
enforceable to the fullest extent permitted by law.


8.  Binding Effect. Executive acknowledges that the terms and provisions of this
General Release shall be binding upon the Executive’s heirs, executors,
administrators, personal representatives, successors and assigns, and that the
terms and provisions of this General Release shall inure to the benefit of the
Company’s affiliates, successors, assigns, officers, directors, agents,
attorneys and employees.


*****


THIS GENERAL RELEASE HAS IMPORTANT LEGAL CONSEQUENCES, INCLUDING THE EXECUTIVE’S
WAIVER TO PURSUE CERTAIN LEGAL CLAIMS. THE EXECUTIVE IS ADVISED TO CONSULT WITH
AN ATTORNEY PRIOR TO EXECUTING THIS GENERAL RELEASE.


IN WITNESS WHEREOF, the undersigned has caused this General Release to be
executed and delivered as of the day and year first above set forth.




  EXECUTIVE: 
 
                                       ________________________________
 
 



